Mahoning App. No. 87CA122. On February 25, 1997, this court stayed the execution of sentence in this cause pending exhaustion of state post-conviction remedies. On April 5, 2002, appellant filed notice that he has exhausted all of his post-conviction proceedings in Ohio’s courts. Upon consideration thereof,
IT IS ORDERED by the court, sua sponte, that the stay of execution entered in this cause on February 25,1997, be and is hereby revoked.
IT IS HEREBY ORDERED by the court that said sentence be carried into execution by the Warden of the Southern Ohio Correctional Facility or, in his absence, by the Deputy Warden on Thursday, the 1st day of August, 2002, in accordance with the statutes so provided.
IT IS FURTHER ORDERED that a certified copy of this entry and a warrant under the seal of *1442this court be duly certified to the Warden of the Southern Ohio Correctional Facility and that said Warden shall make due return thereof to the Clerk of the Court of Common Pleas of Mahoning County.